— Appeal from an order of the Family Court of Saratoga County (Jensen, J.), entered January 30, 2012, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, to modify a prior order of custody.
Petitioner commenced this proceeding seeking modification of a 2010 custody order that granted respondent sole custody of the parties’ two children (born in 2005). Family Court dismissed the petition upon learning that a divorce action was pending in Supreme Court, which had been commenced prior to the instant proceeding, and issues of custody had been raised therein. Petitioner appeals.
Petitioner’s counsel seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues to be raised on appeal (see Anders v California, 386 US 738 [1967]; Matter of William XX. v Broome County Dept. of Social Servs., 11 AD3d 735 [2004]). Upon our review of the record, we agree. Accordingly, counsel’s application to be relieved of her assignment is granted.
Peters, PJ., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.